DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Office Action mailed on 10/12/2021, Figs. 1-3 of Willers and the corresponding specification were relied on for the teaching of the claimed invention. In this Office Action, Figs. 9-10 and the corresponding specification are applied for the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willers et al. (U.S. PG. Pub. No. 2010/0219926 A1).
With respect to claim 1, Willers et al., hereinafter referred to as “Willers,” teaches an electronic component 70 (Figs. 9-10) comprising:
a circuit board (boards 71, 24, 25, and 72) with a multilayer structure comprising a primary circuit (circuit related to primary side of the electronic component) and a secondary 
a magnetic core 26 and 28 attached to the circuit board to magnetically couple the primary circuit and the secondary circuit;
wherein the primary circuit comprises a primary winding 60 and or 73 constituted by one of the wiring patterns (conductive patterns of winding 60 and or 73) which is formed spirally around the magnetic core in a layer inside the circuit board;
wherein the secondary circuit comprises a secondary winding 61 and or 74 constituted by another one of the wiring patterns (conductive patterns of winding 61 and or 74) which is formed spirally around the magnetic core in a layer inside the circuit board; and
wherein the electronic component further comprises:
an insulating layer 22 interposed between the layer of the primary winding and the layer of the secondary winding inside the circuit board and not having the wiring patterns in regions that overlap with the windings in a layer direction (board 22 does not have any of the wiring patterns [of the primary and secondary windings] as claimed); and
a via hole 39 (see Fig. 2 for illustration) formed inside the circuit board which passes through both the layer where the primary winding is formed and the insulating layer, and connects to both the secondary circuit and the secondary winding, wherein in the layer where the primary winding is formed, the via hole is arranged outside a region of the primary winding to have a predetermined insulation distance from the primary winding (paras. [0046], and [0055]-[0056]). As seen in Fig. 10, the winding patterns of the primary winding and the secondary winding overlap each other, and the ends of the wiring patterns are outside of the spiral wiring patterns. Therefore, the vias would need to be placed outside the region of the primary winding. 
With respect to claims 2, 4, 6, 8, and 10, Willers teaches the electronic component according to claims 1, 3, 5, 7, and 9,  respectively,

wherein both ends of the primary winding are at positions not overlapping with the winding region of the secondary winding in the layer direction, and both ends of the secondary winding are at positions not overlapping with the winding region of the primary winding in the layer direction (paras. [0046], and [0055]-[0056]).
With respect to claims 3, 7, and 11, Willers teaches the electronic component according to claims 1, 5, and 9, wherein the primary winding and the secondary winding are formed by wiring patterns only inside the circuit board and not on outer surfaces of the circuit board (para. [0056]).
With respect to claim 5, Willers et al., hereinafter referred to as “Willers,” teaches an electronic component 70 (Figs. 9-10) comprising:
a circuit board (from uppermost board 71 to lowermost board 72) with a multilayer structure comprising a primary circuit (circuit related to primary side of the electronic component) and a secondary circuit (circuit related to secondary side of the electronic component) each of which comprises a plurality of layers of wiring patterns (from uppermost pattern 73 to lowermost pattern 73);
a magnetic core 26 and 28 attached to the circuit board to magnetically couple the primary circuit and the secondary circuit;
wherein the primary circuit comprises a primary winding 60 and or 73 constituted by one of the wiring patterns (conductive patterns of winding 60 and or 73) which is formed spirally around the magnetic core in a layer inside the circuit board; and 
wherein the secondary circuit comprises a secondary winding  61 and or 74 which is constituted by another one of the wiring patterns (conductive patterns of winding 61 and or 74) which is formed spirally around the magnetic core in a layer inside the circuit board; and 
wherein the electronic component further comprises:

a second set of via holes (vias 39 to connect ends of the secondary winding) which are formed inside the circuit board and located outside a region that overlaps with the primary winding in the layer direction, and which connect both ends of the secondary winding to the wiring patterns of other layers (paras. [0046], and [0055]-[0056]). As seen in Fig. 10, the winding patterns of the primary winding and the secondary winding overlap each other, and the ends of the wiring patterns are outside of the spiral wiring patterns. Therefore, the vias 39 in both the primary winding and secondary winding would need to be placed outside the region of each of the primary winding and the secondary winding.
With respect to claim 9, Willers teaches an electronic component 70 (Figs. 9-10) comprising:
a circuit board (boards 71, 24, 25, and 72) with a multilayer structure comprising a primary circuit (circuit related to primary side of the electronic component) and a secondary circuit (circuit related to secondary side of the electronic component) each of which comprises a plurality of layers of wiring patterns;
a magnetic core 26 and 28 attached to the circuit board to magnetically couple the primary circuit and the secondary circuit;
wherein the primary circuit comprises a primary winding 60 and or 73 which is constituted by one of the wiring pattern patterns conductive patterns of winding 60 and or 73) which is formed spirally around the magnetic core in a layer inside the circuit board and constitutes part of the primary circuit;

wherein the electronic component further comprises:
an insulating layer 22 interposed between the layer of the primary winding and the layer of the secondary winding inside the circuit board and not having the wiring patterns in regions that overlap with the windings in a layer direction (board 22 does not have any of the wiring patterns [of the primary and secondary windings] as claimed);
a first set of via holes (vias 39 to connect ends of primary winding) which are formed inside the circuit board and located outside a region that overlaps with the secondary winding in the layer direction, and which connect both ends of the primary winding to the wiring patterns of other layers; and
a second set of via holes (vias 39 to connect ends of the secondary winding) which are formed inside the circuit board and located outside a region that overlaps with the primary winding in the layer direction, and which connect both ends of the secondary winding to the wiring patterns of other layers (paras. [0046], and [0055]-[0056]). As seen in Fig. 10, the winding patterns of the primary winding and the secondary winding overlap each other, and the ends of the wiring patterns are outside of the spiral wiring patterns. Therefore, the vias 39 in both the primary winding and secondary winding would need to be placed outside the region of each of the primary winding and the secondary winding.
With respect to claim 12, Willers teaches the electronic component according to claim 11,
wherein a winding region of the primary winding and a winding region of the secondary winding overlap with each other in the layer direction inside the circuit board, and
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837